993 F.2d 1536
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter Lamarr GOOLSBY, Petitioner-Appellant,v.Edward W. MURRAY, Respondent-Appellee.
No. 93-6205.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 27, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-92-345)
Walter Lamarr Goolsby, Appellant Pro Se.
Katherine Baldwin Toone, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellee.
E.D.Va.
DISMISSED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Walter Lamarr Goolsby seeks to appeal the magistrate judge's order* refusing habeas corpus relief without prejudice pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.  Goolsby v. Murray, No. CA-92-345 (E.D. Va.  Feb. 17, 1993).  We deny Goolsby's motion for oral argument and dispense with argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The disposition was entered by a magistrate judge, to whose authority the parties consented, pursuant to 28 U.S.C.A. § 636(c) (West 1968 & Supp. 1992)